41 N.J. 162 (1963)
REALTY SALES CORPORATION, PLAINTIFF-PETITIONER,
v.
DANIEL PAYNE, ET AL., DEFENDANTS AND THE TAX INVESTMENT CORPORATION OF NEW JERSEY, DEFENDANT-RESPONDENT.
THE TAX INVESTMENT CORPORATION OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
JAMES LEXINGTON COMPANY ET AL., DEFENDANTS AND REALTY SALES CORPORATION, DEFENDANT-PETITIONER.
The Supreme Court of New Jersey.
May 27, 1963.
Messrs. Mainardi & Mainardi and Mr. Andrew Mainardi, Jr. for the petitioner.
Mr. Saul A. Wittes for the respondent.
Denied.